[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR ACCEPTANCE OF REPORT AND JUDGMENT
Under section 546J(6) of the Connecticut Practice Book, the court may take any action he deems appropriate. After reviewing the evidence in this case, the Court reduces the amount on the counterclaim to $12,000 for loss of business profits, machinery and equipment. The Court feels the amount on the counterclaim was excessive and the facts of said matter would decrease the amount of the award substantially.
PHILIP E. MANCINI, JR. JUDGE CT Page 2577